Case 1:19-cv-01073-CJN Document 20 Filed 09/04/19 Page 1of1

ve Ine

Smeg NO, lad «8

Omagine, Inc. A The tatu ° eer

136 Madison Avenue, 5th Floor
New York, NY 10016
T 41-212-563-4141
F +1-212-563-3355 ae
August 29, 2019

By Federal Express, and
Facsimile to: 202-354-3477

U.S. District Court for the District of Columbia
Attn: Judge Carl J. Nichols

333 Constitution Avenue, NW

Washington, D.C. 20001

Re: Omagine, Inc. v. Royal Court Affairs, Sultan Qaboos bin Said
Case No. 1.19 CV 01073

Dear Judge Nichols:

We are in receipt of your decision and Order dated August 26, 2019. As you know Your Honor,
we are pro se plaintiffs at this point in time.

We have exhausted all avenues known to us in our (as yet unsuccessful) attempt to engage a
contingency fee based counsel who is admitted for practice before Your Honor’s Court. As such
we unfortunately remain unrepresented. The issues Your Honor requires to be addressed are
complex for us as layman and we humbly and respectfully would like extra time to address these
matters in a coherent and responsive manner.

As a result of the very issues at stake in this case, plaintiff Omagine, Inc. is near insolvency and
unable to to hire counsel on an hourly/task basis — hence our pursuit of a contingency fee based
arrangement. Your Honor, we have a New York based attorney who took our case on a contingency
fee basis but when the District Court for the Southern District of NY transferred the case to Your
Honor’s Court our NY attorney had no relations with a properly admitted D.C. counsel and could
not find any DC attorney to sponsor him for Pro Hac Vice admission.

We are a small publicly held company Your Honor - with over 1,100 shareholders who we allege
have been severely damaged financially by Defendant's actions — and we are out of funds. We are
trying to have our day in Your Honor’s or any Court with Jurisdiction.

Might Your Honor possibly be able to waive our NY attorney in Pro Hac Vice? He has agreed to
handle the matter in Your Honor’s Court but cannot find any avenue that would allow him the
proper status to be before your Honor.

Sincerely yours,
Omagine, I

   

Frank J. Dréhan
President

Cell phone: 914-426-3195

Email: frank.drohan@omagine.com

wt.
